OPINION OF THE COURT
William C. Barrett, J.
Defendant has included as part of his pretrial omnibus motions (CPL 255.20) a request that a court stenographer attend and transcribe all proceedings at arguments of motions and at preliminary conferences in this criminal action. The request is denied.
Judiciary Law § 295 requires each stenographer in this court to "take full stenographic notes of the testimony and of all other proceedings in each cause tried or heard.” Oral argument of pretrial motions and discussions at preliminary conferences are not part of the proceedings in a cause "tried or heard.”
Uniform Rules for Courts Exercising Criminal Jurisdiction, 22 NYCRR 200.12, requires that "[a]t the conclusion of the [preliminary] conference the directions by the court to the parties and any stipulations by counsel shall be placed on the record or incorporated in a written court order.” (Emphasis added.) When this rule was being formulated, it was recommended that it be expanded to accommodate the practice of having a stenographer in attendance to record lengthy or complicated stipulations arrived at during preliminary conferences, rather than requiring a written court order in each instance.
It is the practice of this court to issue a written court order following each preliminary conference. Prior to the conclusion of the conference the court will review with counsel the *108directions to be included in the order. These will include any stipulations between the parties. The court will expect to exercise its discretion at each preliminary conference as to whether it is necessary or desirable to use a stenographer at these conferences for the limited purpose of compliance with 22 NYCRR 200.12.
Counsel also requests that this court not apply the Uniform Rules until they are duly published and available to counsel. This request is also denied. The rules are available on request for examination and/or photocopying both in chambers and in the office of the court clerks.
The decision affecting the balance of the issues raised upon this omnibus motion will follow after the return date and final submission.